DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This Office Action is made in response to applicant’s amendment submitted on 01/27/2022.  Claims 1 and 3 have been amended. No claim has been cancelled. Claims 4-5 have been newly added. Claims 1-5 are currently pending in the application. 

Response to Argument
Applicant’s argument filed on 01/27/2022 regarding the rejections to the amended claim limitations of claims 1 and 3 has been fully considered, but it is not persuasive.
Applicant submits “Even if this description of Harris corresponds to the feature regarding “supply[ing] driving signals changed based on the touch position” recited by claims 1 and 3, there is no description in Harris corresponding to the feature that “such that tactile sensations provided at the [different] touch positions on the touch face are the same as each other.” This feature of claims 1 and 3 requires that the sensation at one position be the same as the sensation at different position.”; “Paragraph [0110] of Harris describes that the “signals are adjusted in amplitude to give the same degree of sensation but use different amounts of power to achieve the sensation.” This description by Harris merely represents that the different type of signals are adjusted in amplitude such that the sensations achieved by the different types of signals are the same degree, as is understood from the description in paragraphs [0110]-[0114] of Harris. As such, there is no description in paragraph [0110] of Harris of the feature regarding “such that  (Remarks, page 4, the third paragraph, page 5, paragraph 1, page 6, paragraph 1)
Examiner respectfully disagrees with Applicant’s premises and conclusions. Claim 1 recites “to supply driving signals changed based on the touch position to the piezoelectric element, such that tactile sensations provided at the touch positions on the touch face are the same as each other, to an object pressing the touch face”. Paragraph 47 of Harris states when a drag is detected, the sensor monitors the changes in position and calculates the drag rate. Harris further discloses the pulses used for the haptic click sensation may be the same as the pulses which form the basis of the writing simulation in paragraph 48. Due to the different texture of the surface when dragging the finger across the touch screen, the signals are adjusted in amplitude to give the same degree of sensation but use different amounts of power to achieve the sensation in paragraph 110. Applicant argued that according to claims 1 and 3, the sensation at one position is the same as the sensation at a different position; as such Harris’ sensation is completely different from that of claims 1 and 3. However, Applicant does agree that Harris describes that the “signals are adjusted in amplitude to give the same degree of sensation but use different amounts of power to achieve the sensation” per paragraph 110 of Harris; while accordingly, the specification of the current application discloses “the control unit 14 appropriate changes amplitudes, a phase and the like in accordance with a position and a location on the touch face 11a such that an approximately the same tactile sensation in combination of the pressure sensation and the touch sensation is provided”. As above, Harris provides the apparatus structure 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the 

Claims 1-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takenaka et al. (US. Pub. No. 2005/0057527) in view of Tsuji (JP11212725A-1999-08-06, hereinafter “Tsuji”), further in view of Satoh et al. (US. Pub. No. 2006/0050059, hereinafter “Satoh”), further in view of Harris et al. (US. Pub. No. 2011/0102349, hereinafter “Harris”). The English translation of Tsuji is used for citation in this Office Action.
As to claims 1 and 3,    (Currently Amended) Takenaka discloses an input apparatus [figure 5, abstract, an information display device], associated with its corresponding control method of the input apparatus, comprising:
a touch sensor [figure 5, touch panel “TP”] configured to detect a touch input [abstract, the touch force by the user]; 
a piezoelectric element [figure 5, strip-like piezoelectric elements “E”] mounted on the touch sensor [figure 5, “E” is mounted on the touch panel at a respective spaced distance from the support “100”]; and
 a control unit [the control unit of the information display device] configured to detect a pressure load on a touch face of the touch sensor based on an output signal of the piezoelectric element [paragraph 53, the touch panel “TP” is pressed, the strip-like piezoelectric element “E” is warped to generate predetermined voltages] and, to drive the piezoelectric element such that the tactile sensation is provided to an object pressing the touch face [figures 9A-9C, when touch input force is detected, the piezoelectric element “E” is driven to vibrate and provide tactile sensation, abstract, paragraph 18].

when the pressure load detected satisfies a standard, to supply driving signals changed based on the touch position to the piezoelectric element, such that tactile sensations provided at the touch positions on the touch face are the same as each other, to an object pressing the touch face. 
Tsuji teaches an input apparatus [drawing 15, abstract, “an information display device”] with a control unit [drawing 16, controlling circuit part “CT”] configured to detect a pressure load on a touch face [abstract, the operation surface 11 is pressurized with a finger], and when the pressure load detected satisfies a standard [abstract, when the operation force larger than a prescribed threshold value] to provide a tactile sensation by pressing [abstract, the operation surface 11 is vibrated by applying pressure with a finger], to supply driving signals [drawing 15, driving signals supplied to “E1-E4” are mounted on “10T”] based on the touch position to the piezoelectric element, such that the tactile sensation is provided at each position on the touch face to an object pressing the touch face [abstract, an operator obtains the operation feeling by the vibration, paragraph 127, an effective operation feeling can be given according to the operation area]. Tsuji further teaches a piezoelectric element mounted on a touch sensor in the corners to be in continuous direct contact with and to be entirely supported by the touch sensor [figure 3, piezoelectric element “30” mounted on a touch sensor “10” to be in continuous direct contact with and to be entirely supported by the touch sensor].
Since the inventions of Takenaka and Tsuji both relate to using piezoelectric elements with touch panel, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the design of the information apparatus of Takenaka to determine whether 
Takenaka, as modified by Tsuji, does not explicitly disclose the touch sensor configured to detect a touch position; and
to supply driving signals changed on the touch position on the piezoelectric element, such that tactile sensations provided at the touch positions on the touch face are the same as each other, to an object pressing the touch face.
Satoh teaches an input apparatus [figure 1, “100”] comprising a touch sensor [figure 1, press portion “2a”] configured to detect a touch position [paragraph 67, the information processing apparatus receives the position at which the touch panel portion “2” is pressed as X-Y coordinate values, recognizes an operation function item corresponding to the X-Y coordinate values…].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the design of the information apparatus of Takenaka to have the touch sensor to detect the touch position, as taught by Satoh, in order to perform a process corresponding to the recognized operation function item (Satoh, paragraph 67).
Takenaka, as modified by Tsuji and Satoh, does not expressly disclose to supply driving signals changed on the touch position on the piezoelectric element, such that tactile sensations provided at the touch positions on the touch face are the same as each other, to an object pressing the touch face.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the design of the information apparatus of Takenaka to supply driving signals changed on the touch position on the piezoelectric element, such that tactile sensations provided at the touch positions on the touch face are the same as each other, to an object pressing the touch face, as taught by Harris, since it is a use of known technique to improve similar devices (methods) in the same way.
As to claim 2,    (Original) Takenaka, as modified by Tsuji, Satoh and Harris, discloses the input apparatus according to claim 1, wherein the piezoelectric element has one end mounted on the touch sensor and the other end opened [Takenaka, figure 5, “E” has one end mounted on the touch panel and the other end opened].
As to claims 4 and 5,    (New) Takenaka, as modified by Tsuji, Satoh and Harris, discloses the input apparatus according to claim 1, associated with its corresponding control method of the input apparatus, wherein 
the piezoelectric is capable of operating in a first mode and a second mode [Tsuji, paragraph 47, the piezoelectric elements are used as an element which served as the both sides of the detection means for detecting any of the operation areas (input detection mode), the driving means for vibrating the navigational panel according to the press (vibrating mode), abstract, high 
the control unit is further configured to 
detect, when the piezoelectric element is operating in the first mode, the pressure load on the touch face of the touch sensor based on the output signal of the touch sensor and the output signal of the piezoelectric element [Tsuji, figure 3, piezoelectric element “30” mounted on a touch sensor “10”, figure 7, “51”-“54” detect an input on the touch surface, judge the operating force based on the touch area (detected by touch sensor and the piezoelectric element)], 
calculate, based on the output signal of the piezoelectric element, the pressure load on the touch face of the touch sensor [Tsuji, figure 7, “51” calculating unit, paragraph 82, the output signals of “E1”-“E4” are converted using “51” to calculate the force],
determine if the pressure load on the touch face of the touch sensor satisfies the standard to provide the tactile sensation by pressing [Tsuji, abstract, when the operation force larger than a prescribed threshold value], and 
when the detected pressure load satisfies the standard to provide the tactile sensation by pressing, control the piezoelectric element to change to the second mode to supply driving signals changed based on the touch position to the piezoelectric element [Tsuji, abstract, when the operation force larger than a prescribed threshold value is detected, a high frequency is supplied to the piezoelectric elements E1-E4, and the operation surface 11 is vibrated according to the area judgement part 52 per paragraph 92]. In addition, the same rationale is used as in rejections for claims 1 and 3.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 


/NAN-YING YANG/Primary Examiner, Art Unit 2622